DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 06 JUNE 2022 is considered.  Claim 1 has been amended.  Current pending claims are Claims 1-9.  Claims 10-20 remain withdrawn from consideration.   
Response to Amendment
Applicant’s arguments, see REMARKS, filed 06 JUNE 2022, with respect to objection to the drawings and objection to the specification have been fully considered and are persuasive.  The drawings and objection to the specification has been withdrawn. 
Response to Arguments
The rejection for Claims 1-9 modified compared to the previous action due to the amendment, however rely on the same prior art in view of DOUGLAS.
In response to the Applicant’s assertion that the DOUGLAS reference fails to teach or suggest any non-zero length gap be present between the wicking component and the opening of the chamber where the sample is stored/received at all; the Examiner respectfully disagrees.  
The DOUGLAS reference discloses a protruding collar 25, Column 7 line 31-35, a protruding collar 25 extending from capillary tube 10.  The protruding collar that extends from the end of opening of the capillary tube 10 provides that non-zero length gap between the wicking component 5 and the opening of the chamber, capillary tube 10.  Since the device is capable to reading small sample sized in the microliter amount, Column 3 line 24-34, 43-67,  the boundary between the protruding collar 25/capillary tube 10 and the protruding collar 25/wicking component 5 provides a space/non-zero gap and can be optimized to be positioned no less than 1 m form the end of the capillary tube 10.  
Pertinent prior art has been provided in the conclusion of this Office Action and cited on the PTO-892.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS, US Patent 6,455,324 B1, submitted on the Information Disclosure Statement on 20 MARCH 2020, US Patents Cite No. 1. 
Applicant’s invention is drawn towards a device. 
Regarding Claim 1, the reference DOUGLAS discloses a device, Figure 4A, test strip 20, Column 7 line 1-2, comprising: a chamber including a channel and an opening, Figure 4B, pocket 8 with hole 9, and capillary 4, Column 7 line 7 line 1-8, wherein the channel is in fluidic communication with the opening, Figure 4B, Column 7 line 1-8; a wicking component positioned proximate to the opening, Figure 5, wicking layer 5, Column 7 line 15-17, wherein the wicking component is configured to receive an amount of biofluid from the channel, Column 7 line 9-23; and a sensor, Figure 5, matrix 4, Column 7 line 18-20, configured to measure a characteristic of an analyte in the biofluid, Column 7 line 18-20, wherein the sensor is in fluidic communication with the wicking component, Figure 5, matrix 4 and layer 5 are in fluidic communication, and wherein the wicking component is configured to contact the sensor with the amount of biofluid, Column 7 line 18-24, wherein the wicking component is positioned a distance from the opening, Figure 5, protruding collar 25, Column 7 line 31-35, a protruding collar 25 extending from capillary tube 10. 
DOUGLAS discloses the device is capable to reading small sample sized in the microliter amount, Column 3 line 24-34, 43-67,  and the a protruding collar 25 extending from capillary tube 10 to engage and further compress pillow 21, not the capillary tube 10 itself, so it would be obvious to one having ordinary skill in the art before the effective filing date to have the wicking component is positioned no less than 1 m from the opening since the overall device is used for handling microliters amounts and depends of capillary action in addition, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions, In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Additional Disclosures Included are: Claim 5: wherein the device of claim 1, wherein the amount of biofluid is independent of a flow rate of fluid in the channel, Column 3 line 60-66.; Claim 6: wherein the device of claim 1, wherein the amount of biofluid fluid forms a droplet, wherein the droplet has a convex meniscus when received by the wicking component.  Examiner’s Note: the limitation regarding the shape of the biofluid is not a structural limitation of the device itself.  Column 3 line 50-55, sample is a body fluid.; Claim 8: wherein the device of claim 1, wherein the chamber includes a surface treatment around the opening, Figure 5, collar 25, Column 7 line 31-35.; and Claim 9: wherein the device of claim 8, wherein the surface treatment includes one of the following: an angled rim, Figure 5, collar 25, Column 7 line 31-35; a raised shelf; a hydrophobic coating; and an antimicrobial coating.
Regarding Claim 4, the reference DOUGLAS discloses the claimed invention, but is silent in regards to wherein the wicking component is positioned no more than 1 cm from the opening and has a diameter of no more than 1 cm.  
However, DOUGLAS discloses the device is capable to reading small sample sized in the microliter amount, Column 3 line 24-34, 43-67, and the a protruding collar 25 extending from capillary tube 10 to engage and further compress pillow 21, not the capillary tube 10 itself, so it would be obvious to one having ordinary skill in the art before the effective filing date to have the wicking component is positioned no more than 1 cm from the opening, and has a diameter of no more than 1 cm and no less than 1 m since the overall device is used for handling microliters amounts and depends of capillary action in addition, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions, In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS, US Patent 6,455,324 B1, submitted on the Information Disclosure Statement on 20 MARCH 2020, US Patents Cite No. 1, and further in view of HEIKENFELD, WO 2016/049019 A1. 
Regarding Claim 2, the reference DOUGLAS discloses the claimed invention, but is silent in regards to wherein the device further comprising a pump, wherein the pump is in fluidic communication with the wicking component, and wherein the pump is configured to promote contact between the amount of biofluid and the sensor. 
The HEIKENFELD reference discloses a device, abstract, Figure 2A-C, device 200, [0034], comprising: a chamber, Figure 2A-C, reservoir 254, [0036], including an opening, Figure 2A-C, aperture 220a, [0036]; a wicking component, Figure 2C, wicking material 230, [0037], positioned proximate to the opening, wherein the wicking component is configured to receive an amount of biofluid, [0033]; and a sensor, Figure 2A-C, sensor 220, [0036], configured to measure a characteristic of an analyte in the biofluid, wherein the sensor is in fluidic communication with the wicking component, and wherein the wicking component is configured to contact the sensor with the amount of biofluid, further comprising a pump, wherein the pump is in fluidic communication with the wicking component, and wherein the pump is configured to promote contact between the amount of biofluid and the sensor, [0040, 0043]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have a pump, wherein the pump is in fluidic communication with the wicking component to control the flow of biofluid to the sensor. 
Additional Disclosures Included is: Claim 3; wherein the device of claim 2, wherein the pump is configured to absorb the amount of biofluid after the amount of biofluid contacts the sensor, [0037], pump can be wicking element.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS, US Patent 6,455,324 B1, submitted on the Information Disclosure Statement on 20 MARCH 2020, US Patents Cite No. 1, and further in view of DAVIS, US Publication No. 2013/0224775 A1, submitted on the Information Disclosure Statement on 20 MARCH 2020, US Patent Applications Publications Cite No. 2.
Regarding Claim 7, the DOUGLAS reference discloses the claimed invention, but is silent in regards to wherein the wherein the channel is coated with a hydrophobic material. 
The DAVIS reference discloses a device, Figure 1 and 2, comprising: a chamber, [0015, 0019], including a channel, Figure 2, conduit 11, [0053], the channel is coated with a hydrophobic material, Figure 2, coating 13 or 14, is hydrophobic, [0053]. 
It would be obvious to one having ordinary skill in the art before the effective filing art before the effective filing date to modify the channel so that it is coated with a hydrophobic material as taught by DAVIS to prevent flow in the channel or conduit until sufficient pressure is applied to move the fluid through the device, [0019]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 4,994,238 to DAFFERN discloses a device, Figure 4, comprising: a chamber, Figure 2 and 4, opening area at dosing surface 4, defined by enclosing support 28, Column 2 line 44-47, Column 3 line 1-6, Column 4 line 33-40, including an opening, Figure 2, opening area at doing surface 4, Column 2 line 44-47; a wicking component positioned proximate to the opening, Figure 4, absorbent area 18, Column 2 line 65 – Column 3 line 6, wherein the wicking component is configured to receive an amount of biofluid, Column 2 line 6-7, bodily fluid; and a sensor configured to measure a characteristic of an analyte in the biofluid, Figure 4, reagent layer 4, Column 2 line 65-Column 6 line 6, Column 3 line 7-11, Column 5 line 56-62, Column 6 line 56-67, wherein the sensor is in fluidic communication with the wicking component, Figure 4, Column 3 line 7-25, and wherein the wicking component is configured to contact the sensor with the amount of biofluid, Column 3 line 7-25, and wherein the wicking component is positioned no less than 1 m from the opening, Figure 4, device include an enclosing support 28, Column 3 line 1-6, which provides a spacing between the absorbent member 18 and top of opening 4 to be no less than 1 m from opening at dosing surface 4.
US Patent 6,352,514 B1, DOUGLAS, ROE, herein referred ROE.  ROE reference discloses a device, Figure 7, comprising: a chamber, Figure 7, white space created in between slots 70, Column 8 line 1-11, including a channel and an opening, Figure 8, Column 8 line 13-20, when lancing is performed, channel and opening are created for flow of body fluid, wherein the channel is in fluidic communication with the opening, Figure 8, when lancing is performed; a wicking component positioned proximate to the opening, Figure 7, absorbent pad 60”, Column 8 line 1-20, wherein the wicking component is configured to receive an amount of biofluid from the channel, Figure 8, when lancet pierces strip 30” en route to skin, body fluid is absorbed by absorbent pad 60”; and a sensor configured to measure a characteristic of an analyte in the biofluid, Figure 7 and 8, test strip 30” and porous membrane 30A, Column 8 line 1-22, test strip for testing with analyzer, wherein the sensor is in fluidic communication with the wicking component, Column 8 line 1-22, and wherein the wicking component is configured to contact the sensor with the amount of biofluid, Column 8 line 1-22, Figure 8, and wherein the wicking component is positioned no less than 1 m from the opening, Figure 7, see spacing provided at where slot 70 is located. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797